DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Specification
The amendment filed 12/17/201 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Supposed Paragraph [0030] has been amended to recite: As shown in FIG. 6, the drug depot 28 has an ovoid shape and is retained by the delivery stylet 18 because an outer diameter of the drug depot 28 is larger than an interior diameter of the delivery stylet 18.
Applicant is required to cancel the new matter in the reply to this Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the drug depot having an outer diameter greater than an inner diameter of the delivery stylet” however the disclosure fails to disclose such limitation. The examiner is unable to find written support for the new amendment or any discussion explaining the new amendment in the original disclosure. Applicant claims support for the limitation is found in Fig. 6 as well as Paragraphs [0010] and [0030]. Firstly, Paragraph [0010] of the filed specification states “SUMMARY OF THE INVENTION” and Paragraph [0030] of the filed specification starts with “Referring now primarily to Fig. 1”. The cited paragraphs by the Applicant fail to provide any support to the amended claim language. The only Paragraph that mentions “retain”, as mentioned in the Remarks by the Applicant, are Paragraphs [0012] and [0032]. Paragraphs [0012] and [0032] mention a drug depot is retained by the delivery stylet at the distal end of the distal, which is not enough to support the amended claim language. The disclosure fails to describe how the drug depot is retained, therefore it is impossible to assume that the drug depot has an outer diameter greater than an inner diameter of the delivery stylet. Now referring to Fig. 6, the Applicant has blown up the figure and annotated it to show the limitation above, however the specification of the present invention fails to state that the drawings are drawn to scale, therefore it should not be assumed that drawings be considered drawn to scale.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Response to Arguments
Applicant’s arguments, see page 10, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-2 and 4-14  under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 112(a).
Prior Art Considerations
The prior art of record fails to teach claims 1-2 and 4-14 as currently written. Specifically, the prior art does not teach, in combination with other limitations in the claim, “the drug depot having an outer diameter greater than an inner diameter of the delivery stylet”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783